Citation Nr: 1021035	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  07-37 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veteran's Affairs (VA) regional office (RO) 
located in St. Louis, Missouri that denied the Veteran's 
claim for service connection for hypertension, to include as 
secondary to diabetes mellitus.

In March 2009, the Board remanded this case to the RO for 
further development.  Such development is complete and this 
matter is properly returned to the Board for further 
appellate consideration.

In addition, the Board notes that the issues of entitlement 
to service connection for erectile dysfunction and coronary 
artery disease were also on appeal from the above August 2006 
RO decision and before the Board at the time of its March 
2009 remand.  Subsequently, an October 2009 RO decision 
granted service connection for erectile dysfunction, and a 
February 2010 RO decision granted service connection for 
coronary artery disease, which constitutes a complete grant 
of the benefits sought on appeal with respect to these two 
issues.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  Therefore, the issues of entitlement to service 
connection for erectile dysfunction and coronary artery 
disease are no longer on appeal before the Board.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the Veteran currently has hypertension that is attributable 
to military service, or that was caused or made worse by 
service-connected disability.




CONCLUSION OF LAW

The Veteran does not have hypertension that is the result of 
disease or injury incurred in or aggravated by active 
military service; and such disability is not proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim of entitlement to service 
connection for hypertension, to include as secondary to 
service-connected diabetes, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5102, 5103(a), 5103A (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is generally required 
to "notify the claimant and the claimant's representative, 
if any, of any information and any medical or lay evidence 
not previously provided . . . that is necessary to 
substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West 
Supp. 2009).  As part of that notice, VA must "indicate 
which portion of that information and evidence, if any, is to 
be provided by the claimant and which portion, if any, the 
Secretary . . will attempt to obtain on behalf of the 
claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2009).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).

The Board finds that VCAA letters dated March 2006 (Dingess) 
and April 2006 (VCAA) fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2009); 38 
C.F.R. § 3.159(b)(1) (2009).  The letters informed the 
Veteran of what information or evidence was needed to support 
his claim, what types of evidence the Veteran was responsible 
for obtaining and submitting to VA, and which evidence VA 
would obtain.  The March 2006 notice explained how VA assigns 
disability ratings and effective dates.  See Dingess, supra.  
The Board also notes that a subsequent June 2008 notice was 
sent to the Veteran, and his claim was readjudicated in July 
2008 by way of a Supplemental Statement of the Case (SSOC).

The Board also concludes that VA's duty to assist has been 
satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
The Veteran's service treatment records, private medical 
records, and VA medical records are all in the claims file.  
The Veteran has not identified any outstanding records 
relevant to his claim.  The Board finds that the record 
contains sufficient evidence to make a decision on the claim.

VA's duty to assist also generally includes the duty to 
provide a VA examination or obtain a medical opinion when 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2009).  The Board notes that in March 2009, 
the Board remanded this case to the RO so that the Veteran 
could be provided with a VA examination relating to his 
claim, including an opinion as to whether the Veteran's 
claimed hypertension was secondary to his service-connected 
diabetes mellitus (including whether it was aggravated by 
it).  Based thereon, in June 2009, the Veteran was provided 
with a VA examination relating to his claim.  The VA examiner 
reviewed the claims file, examined the Veteran, elicited a 
history from him, and provided the requested opinions with a 
complete rationale.  In light of the above, the Board finds 
that the record contains sufficient evidence to make a 
decision with regard to the claim.

In addition, the Board notes that its March 2009 remand also 
directed the Ro to associate certain VA treatment records 
with the claims file.  As such record shave been properly 
associated with the claims file and the requested opinions 
have been obtained as noted above, the Board finds that there 
has been substantial compliance with its remand directives.  
See Stegall v. West, 11 Vet. App. 268 (1998) (duty to ensure 
compliance with Board remand order).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence that it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 2002).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  38 C.F.R. § 3.303(b) (2009).  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  Id.  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service" - the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310 (2006).  
This includes disability made chronically worse by service- 
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744- 
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the veteran's claims were 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

Service connection may be granted for chronic disabilities, 
such as hypertension, if shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2009).

The Veteran served on active duty in the Army from March 1969 
to December 1970.  He claims that he incurred hypertension 
secondary to his service-connected diabetes mellitus.  See 
Notice of Disagreement, December 2006.

For VA purposes, hypertension means that the diastolic 
pressure is predominantly 90 or greater, and isolated 
systolic hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101 
(2009).

VA treatment records reflect that the Veteran was diagnosed 
with hypertension in September 2005.  See VA Treatment 
Record, May 2006.

The Board must now address whether the Veteran's hypertension 
is related to service.

As an initial matter, the Board notes that the Veteran's 
service treatment records show no evidence of hypertensive 
blood pressure readings or any diagnosis of hypertension, and 
the Board notes that the Veteran has not alleged that his 
hypertension originated in service.  See Claim, February 2006 
(noting treatment for hypertension beginning in 2004); Notice 
of Disagreement, December 2006 (asserting hypertension was 
caused by service-connected diabetes).  The Veteran's 
December 1970 separation examination report reflects that his 
blood pressure reading was 120/60, and his treatment records 
are entirely negative for any suggestion of high blood 
pressure or hypertension.  Likewise, the Board notes that 
there is no medical evidence of hypertension within one year 
of the Veteran's separation from service, and the Veteran has 
not alleged that he incurred hypertension within one year of 
separation.  As there is no lay or medical evidence of any 
direct link between the Veteran's hypertension and service 
(not even the Veteran's own statements), and because there is 
no evidence of hypertension within the one-year presumptive 
period, entitlement to service connection on a direct or 
presumptive basis is not warranted.  See 38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

The Board will now address whether the Veteran's hypertension 
was caused or aggravated by his service-connected diabetes.

A December 1995 private treatment record prepared by Dr. D.B. 
reflects that the Veteran's blood pressure reading was 170/95 
and that he was started on Cardizem SR (for his blood 
pressure), although no diagnosis of hypertension was recorded 
at that time.

September 2004 private treatment records prepared by Dr. B.E. 
reflect a diagnosis of "elevated blood pressure without a 
previous diagnosis of hypertension" (796.2), with a blood 
pressure reading of 170/90.  Dr B.E. noted that he advised 
the Veteran to check his blood pressure several times over 
the next few weeks and that if it remained elevated he would 
prescribe medication.

As noted above, VA treatment records reflect that the Veteran 
was diagnosed with hypertension in September 2005.  See VA 
Treatment Record, May 2006.

A subsequent September 2005 private treatment record prepared 
by Dr. T.J. reflects that the Veteran was diagnosed with 
diabetes mellitus, type II, and "new onset" was noted.

A February 2006 Diabetes Herbicide Presumption Physician's 
Statement submitted to the RO by Dr. T.J. reflects that Dr. 
T.J. noted in the "remarks" section that the Veteran had 
hypertension, but nevertheless Dr. T.J. checked the box on 
the form indicating that "the Veteran currently has no 
complications that are directly due to diabetes." [Underline 
in the original.]

VA Treatment records dated May 2006 through October 2007 
reflect that the Veteran was followed for hypertension and 
diabetes, but they include no discussion regarding the 
etiology of the Veteran's hypertension or any opinion as to 
any relationship between the two conditions.

As noted above, in March 2009, the Board remanded this issue 
so that, among other things, for a VA examination.  A June 
2009 VA examination report reflects that the VA examiner 
examined and interviewed the Veteran and reviewed the claims 
file.  The examiner noted that the Veteran had a history of 
elevated blood pressure since he was diagnosed with diabetes.  
The Veteran's blood pressure reading on exam was 147/85, and 
the examiner recorded a formal diagnosis of essential 
hypertension.  The VA examiner opined that (1) the Veteran's 
hypertension was not due to or caused by his diabetes 
mellitus, and (2) that his hypertension was less likely than 
not aggravated by his diabetes mellitus.  The VA examiner 
reasoned that the Veteran's medical records demonstrated that 
the Veteran had high blood pressure prior to being diagnosed 
with diabetes.  He further reasoned that the Veteran's renal 
function was still "robust" and, therefore, his diabetes 
was not yet affecting his blood pressure.

The Board finds the above June 2009 VA examiner's opinion to 
be the most probative evidence of record with regard to 
whether the Veteran's hypertension is proximately caused by 
or is aggravated by his service-connected diabetes mellitus.  
The examiner provided a clear rationale for his opinion that 
is supported by the medical evidence of record, particularly 
the fact that the Veteran had high blood pressure before 
being diagnosed with diabetes, and the fact that the 
Veteran's renal function was normal.  The Board notes that 
there is no medical evidence regarding the etiology of the 
Veteran's hypertension that contradicts the above opinion of 
the June 2009 VA examiner.  In fact, as noted above, the 
February 2006 Diabetes Herbicide Presumption Physician's 
Statement prepared by Dr. T.J., who diagnosed the Veteran 
with diabetes mellitus in 2005, reflects that, while noting 
the Veteran's diagnosed hypertension, Dr. T.J. opined that 
the Veteran had no medical complications due to his diabetes, 
which lends support to the opinion of the June 2009 examiner.

The Board notes that it has considered the Veteran's 
statements.  While the Board acknowledges that the Veteran is 
competent to report symptoms capable of lay observation, he 
is not competent to opine as to whether on a complex medical 
matter, to include whether his diagnosed hypertension was 
caused or aggravated by diabetes mellitus, as such an opinion 
requires medical expertise.  See Jeandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

In light of the above, the Board finds that the preponderance 
of the evidence is against the Veteran's claim of entitlement 
to service connection for hypertension on a direct basis, on 
a presumptive basis, or on a secondary basis (to include 
aggravation).  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt rule does not 
apply, and the claim for service connection for hypertension 
must be denied; there is not an approximate balance of 
evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes, is 
denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


